DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 03/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
In Applicant’s remarks received on 03/17/2022, claims 1, 10, 15, 18  and 23 are amended and claim 26 is newly added.  Claims 2, 3, 9, 16 and 19 were previously canceled.  Claims 1, 4-8, 10-15, 17, 18, 20-23, 25 and 26 remain pending. 

Response to Arguments
No particular arguments were made regarding the rejection of the claims under 35 U.S.C. 101.  An updated rejection is provided below. 
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 103 have been fully considered.  Applicant’s argument that Sen in view of Patterson fails to disclose the newly amended features of the independent claims is persuasive.  Sen and Patterson do not disclose or teach the following: passing at least a given portion of the metadata associated with the given data set stored in the distributed ledger to an application programming interface of the given one of the two or more data marketplace environments, the given portion of the metadata comprising types of sensor readings contained in the given data set, times at which the sensor readings contained in the given data set were captured, and locations at which the sensor readings contained in the given data set were captured; and receiving, via the application programming interface of the given data marketplace environment, an indication of whether the given data marketplace environment has interest in the given data set.  The rejection of the claims under 35 U.S.C. 103 is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 10-15, 17-18, 20-23 and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of facilitating a transaction to a consumer through a marketplace for a data set having a plurality of data valuations.  The limitations that recite an abstract idea are indicated in bold below:
obtaining a representation of a plurality of data valuations for a given data set, the representation of the data valuations for the given data set comprising a value data structure including a plurality of dimensions, wherein each dimension of the value data structure corresponds to a data valuation computed by a given data valuation algorithm, wherein the given data set comprises operational technology data collected by at least one gateway device from a plurality of sensors coupled to the at least one gateway device and which is stored in an object pool, wherein the object pool utilizes a distributed ledger for registering metadata associated with different portions of the operational technology data, and wherein the metadata comprises data ownership keys that associate the different portions of the operational technology data to respective entities responsible for stewardship of the different portions of the operational technology data;  
5converting the representation of the data valuations for the given data set into a value for presentation to a data marketplace environment, wherein the data marketplace environment comprises one or more data marketplace protocols that each enable one or more data consumers to obtain data; 
registering the given data set with two or more data marketplace environments, wherein registering the given data set with a given one of the two or more data marketplace environments comprises: 
determining relevance of the given data set for the given one of the two or more data marketplace environments based at least in part on passing at least a given portion of the metadata associated with the given data set stored in the distributed ledger to an application programming interface of the given one of the two or more data marketplace environments, the given portion of the metadata comprising types of sensor readings contained in the given data set, times at which the sensor readings contained in the given data set were captured, and locations at which the sensor readings contained in the given data set were captured; and 
receiving, via the application programming interface of the given data marketplace environment, an indication of whether the given data marketplace environment has interest in the given data set;
brokering a transfer of the given data set through at least one of the data marketplace 10protocols to at least one data consumer; and 
managing the transfer of the given data set to the at least one data consumer and receipt of a result of the transfer from the at least one data consumer; 
wherein the steps are performed by at least one processing device comprising a processor and a memory

The concept of facilitating a transaction to a consumer through a marketplace for a data set having a plurality of data valuations falls under the abstract idea subject matter grouping of certain methods of organizing human activity because this grouping entails commercial interactions including sales activities and also entails fundamental economic principles or practices of which brokering would fall within.  The steps of such facilitating include converting the data valuations for presentation, registering the data set with a marketplace based on relevance and metadata, receiving indication of interest in the data set, as well as brokering and managing the transfer of the data set to the consumer through the marketplace.  The performance of the claim limitations using a processing device as well as an application programming interface for the marketplace does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional element of “at least one processing device comprising a processor and a memory” to implement the abstract idea is recited at a high-level of generality such that it amounts to mere use of a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Also, the additional element of the one or more data marketplace environments with protocols serves to further convey an online marketplace for facilitating the transaction which amounts to ‘apply it on a computer’ as well as limiting to a particular technological environment (see MPEP 2106.05(h)).   Also, the additional element of “obtaining a representation of a plurality of data valuations for a given data set, the representation of the data valuations for the given data set comprising a value data structure including a plurality of dimensions, wherein each dimension of the value data structure corresponds to a data valuation computed by a given data valuation algorithm” for use in the subsequent converting step amounts to mere data gathering which is insignificant extra-solution activity (see MPEP 2106.05(g)). The further limiting of the obtaining step “wherein the given data set comprises operational technology data collected by at least one gateway device from a plurality of sensors coupled to the at least one gateway and which is stored in an object pool, wherein the object pool utilizes a distributed ledger for registering metadata associated with different portions of the operational technology data, and wherein the metadata comprises data ownership keys that associate the different portions of the operational technology data to respective entities responsible for stewardship of the different portions of the operational technology data” serves to limit the abstract idea to a particular technological environment (see MPEP 2106.05(h)) and is not considered a meaningful limitation similar to how Electric Power Group limited the abstract idea, including collecting information, to the electric power grid.  In Applicant’s case, the obtaining or collecting of data sets/data valuations is limited to operational technology sensor data collected by a gateway device and stored in an object pool as opposed to other types of data sets, collection devices and data storage.  Further, the metadata associated with the obtained data sets/data valuations is limited to registered/stored with a distributed ledger as opposed to other forms of record keeping. The additional element of the application programming interface for passing/receiving further points to ‘apply it on a computer’. The combination of these additional elements of insignificant extra-solution activity, generally linking to a particular technological environment/field of use, and mere instructions to apply the exception using generic computer components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components, insignificant extra-solution activity and generally linking to a field of use or particular technological environment.  Therefore, the additional elements do not provide an inventive concept.  For the obtaining step considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional because the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further describing: the data set, the converting, the brokering, and the managing. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Additional elements recited in the dependent claims include generic processing components/functionality recited at a high-level of generality (e.g., utilizing an application programming interface; using a plugin module) which do not impose any meaningful limits to integrate the abstract idea into a practical application nor do they provide for an inventive concept.     
 Claims 15 and 17 (directed to an article of manufacture) and claims 18 and 20 (directed to an apparatus) recite limitations similar to those recited in method claims 1 and 4 and therefore the same analysis above also applies to these claims. 
Applicant’s claims are not patent-eligible.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hubbard US 2017/0013047 A1 Systems and Methods for Electronic Data Distribution (0020-0022 – sensor data; 0030 – analyze data based on accuracy, validity, and other distribution metrics; 0082, 0109 – blockchain ledger). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683